DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 11/17/2021. 

Allowable Subject Matter
Claims 1-11, 25-27, 56, 58-59, 62-64 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 25 and 56 is/are allowed primarily because the closest prior art of record U.S Publication number 2016/0207075 A1, cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An apparatus including: a shape memory alloy actuator assembly, having: a housing comprising a pair of lateral sides each having a first end and a second end and a transverse section coupling the lateral sides; and a printed circuit board coupled to the first end of the housing in combination with a pair of wire mounts coupled to opposing sides of the printed circuit board; an actuator rod positioned between the lateral walls of the housing and including a wire guide” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 25:
The prior art of record does not teach “An apparatus including: a system having a flow cell receptacle and a valve drive assembly including a shape memory alloy actuator including a pair of shape memory alloy wires; in combination with a flow cell disposable within the flow cell receptacle and having a membrane valve, wherein the system actuates the membrane valve, via the shape memory alloy actuator” as claimed in claim 25, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 25.
Regarding Claim 56:
The prior art of record does not teach “ An apparatus, including: a shape memory alloy actuator assembly, comprising: a housing comprising a pair of lateral sides each having a first end and a second end and a transverse section coupling the lateral sides; a printed circuit board coupled to the first end of the housing in combination with; a plurality of shape memory alloy actuators positioned between the printed circuit board and the second end, each shape memory alloy actuator comprising: a pair of wire mounts coupled to opposing sides of the printed circuit board; an actuator rod positioned between the lateral walls of the housing and including a wire guide” as claimed in claim 56, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 56.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 19, 2022